Citation Nr: 1010591	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-38 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to April 
1988.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in July 2009.  A review of the record shows that the 
RO has complied with all remand instructions to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating due 
to service-connected disabilities have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in February 2005.  In September 2009, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
TDIU, any questions as to the appropriate disability rating 
and effective dates to be assigned are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA medical records.  The 
evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are fully 
adequate and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  The Veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist have 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied.  For all the foregoing reasons, the Board 
will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 
(1994).

Service connection is in effect for bilateral hearing loss, 
evaluated as 50 percent disabling; lumbar spine disability, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; and skin conditions, evaluated as 
noncompensable.  His combined rating is therefore 60 percent.  
See 38 C.F.R. § 4.25.  As such, he does not meet the 
threshold requirements under 38 C.F.R. § 4.16(a).  However, 
the Board must still consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure 
or follow a substantially gainful occupation.  If such is 
shown, then the case would be referred to the Director, 
Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16(b).

In determining whether the Veteran is able to secure and 
follow a substantially gainful occupation, consideration may 
be given to the Veteran's level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  

Again, the Veteran contends that his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment.  The Veteran worked as a dining facility 
attendant until November 2004.  

The Veteran underwent a VA medical examination in April 2006.  
He reported intermittent lower back pain located to the 
center of his back, non-radiating.  He stated that flare-ups 
impaired his ability to perform his job, as it limited his 
mobility and slowed him down.  He also reported that he had a 
work restriction for no heavy lifting over 25 pounds.  He 
denied missing any time for work due to this disability in 
his last 12 months of work, ending in November 2004.  The 
examiner recommended physical limitations to include: no 
lifting over 20 pounds; no repetitive lifting from 10 to 20 
pounds, no more than 4 times per hour; no climbing ladders; 
no repetitive back bending task, no more than 3 times per 
hour; no prolonged standing or walking, no more than 20 
minutes total of combined standing or walking per hour.  

The Veteran underwent a VA audiological examination in April 
2006.  He reported difficulty hearing conversations, the 
television, telephone, in noise and in groups.  He stated 
that he had recurrent ringing in both ears, usually occurring 
2 to 3 times weekly, lasting 10 to 15 minutes, and usually 
associated with loud noise exposure.  Following physical 
examination, the examiner diagnosed moderately-severe to 
severe sensorineural hearing loss for frequencies 500 Hertz 
(Hz) to 4000 Hz, bilaterally.  The examiner noted that 
hearing loss alone should not preclude employment.  

A letter from Dr. P.L.F. dated in September 2006 reflects 
that Dr. P.L.F. opined that the Veteran's back disability 
contributes to the Veteran's inability to work.  

The Veteran underwent another VA audiological examination in 
November 2009.  Following physical examination, the examiner 
diagnosed a moderately severe to severe sensorineural hearing 
loss for the right ear and a moderately severe to profound 
sensorineural hearing loss for the left ear for the 
frequencies 500 to 4000 Hz.  The examiner noted that the 
Veteran's hearing loss has remained essentially unchanged 
since the 2006 VA examination, with the exception of a 15+ 
decrease at 6000 to 8000 Hz in the left ear.  The examiner 
opined that, with amplification and with reasonable 
accommodations as specified in the Americans with 
Disabilities Act,  the Veteran's hearing loss should not 
significantly affect vocational potential or limit 
participation in most work activities, and that the tinnitus 
should not have any effect on the Veteran's ability to work.  
The examiner noted that it can be expected that the hearing 
loss may result in some difficulty understanding speech in 
difficult listening situations, like in the presence of 
background noise, when the Veteran cannot see speakers' 
faces, or over the phone.  

The Veteran underwent a VA examination regarding his 
lumbosacral disability in November 2009.  Following physical 
examination, the examiner diagnosed mild degenerative joint 
disease of the lumbar spine.  The examiner opined that, in 
the Veteran's current state, his non-service-connected 
disability associated with severe heart disease is the cause 
of the Veteran's inability to function in his previous 
occupation.  

A review of the objective evidence does not support the 
Veteran's claim of unemployability.  To the contrary, the 
November 2009 VA examination opinions reflect that, the 
Veteran was unemployable in his previous occupational 
environment because of non-service-connected disabilities, 
the Veteran's hearing loss should not significantly affect 
vocational potential or limit participation in most work 
activities, and tinnitus should not have any effect on the 
Veteran's ability to work.  Thus, the November 2009 VA 
examinations did not result in a finding that the Veteran's 
service-connected disabilities precluded substantially 
gainful employment (that is, more than marginal employment).  
The Board has considered the September 2006 opinion by Dr. 
P.L.F. that the Veteran's back disability contributes to his 
inability to work.  However, no rationale was given.  The 
Board finds that the September 2006 opinion is outweighed by 
the November 2009 VA examination opinions.  These opinions 
are of high probative value since the opinions are based on 
physical examinations in which the examiners not only could 
identify the limitations as to whether the Veteran could 
perform substantial gainful employment despite service-
connected disabilities but also was aware of the Veteran's 
history, contentions, testimony, and past work experience.   
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-303 
(2008) (whether a medical opinion is based on sufficient 
facts and data is an important indicator of the probity of 
that opinion); Friscia v. Brown, 7 Vet. App. 294 (1995) (the 
Board may not reject a claim for a TDIU without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform work that would produce sufficient income 
to be other than marginal).  The Board therefore finds that 
the November 2009 VA examination opinions are more probative 
than Dr. P.L.F.'s findings.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board is 
mindful that it cannot make its own independent medical 
determination, and that it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.  Again, as noted 
above, the Board finds the November 2009 VA examination 
reports to be the most probative evidence of record.  

The Veteran himself believes that he is unable to obtain and 
maintain substantially gainful employment due to his service-
connected disabilities.  Clearly, the combined disability 
rating is indicative of industrial impairment.  However, his 
statements and testimony are outweighed by the probative 
medical evidence.  Id.  

In conclusion, the evidence of record does not demonstrate 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected disabilities.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).





ORDER

Entitlement to TDIU is not warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


